Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the FINAL office action on the merits. Claims 1-14 are currently pending.

Response to Amendment
The amendment filed January 31, 2022 has been entered. Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed October 29, 2021. 
Claims 1-14 are maintained in rejection despite Applicant’s arguments/amendments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



 Claims 1-8, 10 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waldstaetten (DE 747330 C, provided with translation).
Regarding claim 1, Waldstaette teaches (Fig. 1-2): An energy dissipating device (Fig. 1-2) suitable to be used as part of a connection device that connects a first car of a multi-car vehicle with a second car of the multi-car vehicle (para. 0001), comprising: - a plug (annotated Fig. 1 below) that has a 
It is noted that although it’s not explicitly stated that Waldstaette’s device is used for connecting a first car to a second car, the device is suitable to be connected at its ends to absorb collision energy between two rail cars.
Regarding claim 2, Waldstaette teaches the elements of claim 1, as stated above. Waldstaette further teaches (Fig. 1-2): the hull (i) is attached to or held against a protrusion (annotated Fig. 1 below) on the rod (a) and/or attached to or held against a protrusion on a nut (f) attached to the rod (a) (Fig. 1- 2).
Regarding claim 3, Waldstaette teaches the elements of claim 1, as stated above. Waldstaette further teaches (Fig. 1-2): the hull (i) is configured to be put over the rod (a) and/or mounted and/or unmounted subsequently to the rod (Fig. 1-2).
Regarding claim 4, Waldstaette teaches the elements of claim 1, as stated above. Waldstaette further teaches (Fig. 1-2): the hull (i) is an independent element (Fig. 1-2), independent from the technical functionality of the rod (a) for adding energy dissipating functionality (Fig. 1-2).

Regarding claim 5, Waldstaette teaches the elements of claim 1, as stated above. Waldstaette further teaches (Fig. 1-2): the mandrel (annotated Fig. 1 below) has an inclined surface (p) facing the hull (i), wherein said inclined surface (p) inclines towards the longitudinal axis (axis of buffer rod b).
Regarding claim 6, Waldstaette teaches the elements of claim 1, as stated above. Waldstaette further teaches (Fig. 1-2): the hull (i) has an inclined surface (k) facing the mandrel (annotated Fig. 1 below), and wherein said inclined surface (k) inclines away from the longitudinal axis (axis of buffer rod b).
Regarding claim 7, Waldstaette teaches the elements of claim 1, as stated above. Waldstaette further teaches (Fig. 1-2): at least a portion of the hull's (i) diameter is reduced by the deformation during energy dissipation (Fig. 1-2).
Regarding claim 8, Waldstaette teaches the elements of claim 1, as stated above. Waldstaette further teaches (Fig. 1-2): the rod (a) comprises a damping element (e).
Regarding claim 10, Waldstaette teaches the elements of claim 1, as stated above. Waldstaette further teaches (Fig. 1-2): the hull (i) is a deformation tube (Fig. 1-2).
Regarding claim 13, Waldstaette teaches (Fig. 1-2): A connection device (Fig. 1-2) suitable to connect a first car of a multi-car vehicle with a second car of the multi-car vehicle, comprising an energy dissipating device (Fig. 1-2) having a plug (annotated Fig. 1 below) having a longitudinal axis (axis of rod b); and a mandrel (annotated Fig. 1 below) having an opening (inner diameter of m), the plug (annotated Fig. 1 below) arranged to be moved at least partially through the opening in response to a force of a predetermined magnitude pointing in the direction of, or parallel to, the direction of the longitudinal axis being applied to the plug (Fig. 1-2), wherein at least a part of the plug is 
It is noted that although it’s not explicitly stated that Waldstaette’s device is used for connecting a first car to a second car, the device is suitable to be connected at its ends to absorb collision energy between two rail cars.
Regarding claim 14, Waldstaette teaches (Fig. 1-2): A method for dissipating energy in a connection device, the method comprising: providing an energy dissipating device (Fig. 1-2) including a plug (annotated Fig. 1 below) and a mandrel (annotated Fig. 1 below), wherein the plug has a longitudinal axis (axis of rod b), and wherein the mandrel has an opening therein (inner diameter of m), an outer element of the plug defining a hull (i) having a rod (a) arranged at least partially inside the hull (Fig. 1-2), the hull (i) configured such that at the hull’s widest part, the hull has a diameter greater than the smallest diameter of the opening of the mandrel (annotated Fig. 1 below); and arranging the plug (annotated Fig. 1 below) in front of the mandrel (annotated Fig. 1 below) so as to allow the plug with the plug’s hull (i) to be moved at least partially through the opening (Fig. 1-2), in response to applying to the plug a force pointing in the direction of the longitudinal axis (axis of rod b), wherein at least a part of the plug (annotated Fig. 1 below) is deformed when the plug is at least partially moved through the opening (Fig. 1-2), whereby energy is dissipated by deformation of the hull (i) beyond the point when at least a part of the hull (i) comes into contact with a surface (m, p) of the mandrel surrounding the opening (Fig. 1-2).

    PNG
    media_image1.png
    403
    671
    media_image1.png
    Greyscale
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Waldstaetten (DE 747330 C, provided with translation), in view of Hogbring (US 7,537,127 B2).
Regarding claim 9, Waldstaette teaches the elements of claim 1, as stated above. Waldstaette further teaches (Fig. 1-2): the rod (a) comprises a mechanical connecting element 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Waldstaette to use the mechanical connecting element to connect to another car, as taught by Hogbring, in order to “absorb moderate shocks that arise every day between vehicle units during travel” (Hogbring, col. 1, lines 33-37).
Regarding claim 12, Waldstaette teaches the elements of claim 1, as stated above. Waldstaette does not explicitly teach that the mandrel is made of an ultra-high strength steel.
However, Hogbring teaches (Fig. 3-4): a mandrel (16) equipped with a cone (19) for deforming a hull (17), wherein the cone (19) is advantageously manufactured from hardened steel (col. 3, lines 60- 62).
As best understood, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Waldstaette to make the mandrel with a higher strength steel than the hull, as taught by Hogbring, in order to enable welding of the components and provide adequate strength to absorb impact forces and deform the steel hull.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Waldstaetten (DE 747330 C, provided with translation), in view of Anderson (US 3,741,406 A).
Regarding claim 11, Waldstaette teaches the elements of claim 1, as stated above. Waldstaette does not explicitly teach that the hull (i) is made of a medium/high strength steel.
However, Anderson teaches (Fig. 1-3): “a housing for a friction draft gear having a circular, zero taper friction bore may be fabricated very economically by merely welding, or otherwise securing, a back plate or rear wall to one end of a length of steel tubing having the desired diameter, thickness and length” (col. 5, lines 30-35).
.

Response to Arguments
Applicant's arguments filed January 31, 2022 have been fully considered.
In response to the 112(b) rejection on claims 11-12, the applicant submits that “low, medium, high, and ultra-high steel strengths are terms of art used in the steel industry, which would be understood by one of ordinary skill in the art.”
The examiner believes that the applicant’s argument is effective in view of the websites provided:  
https://www.weldingandndt.com/types-of-steel-classification-of-steel/(low, medium, and high strength steel); 
http://what-when-how.com/materialsparts-and-finishes/ultrahigh-strength-steels/  (ultra-high  strength steel)
Therefore, the 112(b) rejection has been withdrawn. 
The applicant argues that “The Waldstaetten reference discloses a buffer, which is not an energy dissipating device that is suitable to be used as part of a connection device that connects a first car of a multi-car vehicle with a second car of the multi-car vehicle; and in contrast, the buffer of Waldstaetten is a part that is installed on a rail car separately from connection equipment.” 
The examiner responds that the buffer of Waldstaetten is used as a connection device of a rail vehicle, since Waldstaetten discloses that “the buffer plate does not come to rest with normal impact or when pulling” (para. 0004, lines 53-55). Further it is commonly known to a person of ordinary skill in the 
Regarding the recitation of “suitable to be used as a part of a connection device”, it has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex part Masham, 2 USPQ2d 1647 (1987).
The applicant argues that “the buffer disclosed in Waldstaetten has no structure to transfer any pulling forces” and “there is no guidance in the art that teaches the skilled person to implement any design features known from buffers into a connection device. Connection devices have a different design than buffers because buffers are only designed for receiving pushing forces, while connection devices are required to handle both pushing forces and pulling forces.” The applicant further asserts that “There is no disclosure that rod "b" or the other elements of the buffer, which are designed to compress, are capable of transferring pulling forces. Further, the flat end plate does not have any structure to connect to anything that is arranged to the right of the flat end plate. Hence, the Waldstaetten buffer is not configured to convey pulling forces and is not configured to connect to a further element that is situated to the right hand side of the flat end plate.”
The examiner responds that the buffer of Waldstaetten is used as a connection device of a rail vehicle, since Waldstaetten discloses that “the buffer plate does not come to rest with normal impact or when pulling” (para. 0004, lines 53-55). Further it is commonly known to a person of ordinary skill in the art that a railcar buffer connects a car of a multi-car rail vehicle with a second car of the multi-car vehicle, with the connection contributing to the pull force of the vehicles. 
Regarding the recitation of “suitable to be used as a part of a connection device”, it has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be Ex part Masham, 2 USPQ2d 1647 (1987).
Regarding the argument that “the flat end plate does not have any structure to connect to anything that is arranged to the right of the flat end plate”, the examiner responds that the argument presented is more specific than claim language. 
The applicant argues that “the Office concludes, without support, that "the [Waldstaetten] device is suitable to be connected at its ends to absorb collision energy between two rail cars; and Waldstaetten has no disclosure of a structure in its buffer that is capable of transferring pulling forces.” The applicant further states that “There is also no disclosure that the rod is fastened in a manner that would facilitate pulling of the "mechanical connecting element" to the right, or that the rod is of sufficient strength to pull a 30-80 ton railcar; and that the mechanical connecting element does not have any of the types of mechanisms, such as a reversible standard coupler, a hook, and/or a capture mechanism, that are used as connection devices for multi-car vehicles, which would enable the mechanical connecting element to be connected to a railcar.”
The examiner responds that the buffer of Waldstaetten is used as a connection device of a rail vehicle, since Waldstaetten discloses that “the buffer plate does not come to rest with normal impact or when pulling” (para. 0004, lines 53-55). Further it is commonly known to a person of ordinary skill in the art that a railcar buffer connects a car of a multi-car rail vehicle with a second car of the multi-car vehicle, with the connection contributing to the pull force of the vehicles. 
Regarding the recitation of “suitable to be used as a part of a connection device”, it has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex part Masham, 2 USPQ2d 1647 (1987).

The applicant argues that “the Action fails to explain where or how the coupling of Hogbring would be attached to the buffer of Waldstaetten, and further does not explain how attaching the coupling of Hogbring to the buffer of Waldstaetten would enable the structure of Waldstaetten, which is not able to transfer pulling forces, to somehow transfer such pulling forces.” 
The examiner responds that the buffer of Waldstaetten is used as a connection device of a rail vehicle capable of pulling force transfer, since Waldstaetten discloses that “the buffer plate does not come to rest with normal impact or when pulling” (para. 0004, lines 53-55). Further, the reference Hogbring is used to show the connection of a buffer element to another rail car, which shows that it would be obvious to connect the “mechanical connecting element” of Waldstaetten to another rail car. 
The applicant argues that “Hogbring has no disclosure that its rod has a connection element such as a reversible standard coupler, a hook, and/or a capture mechanism, which are known connection elements in the relevant art.”
The examiner responds that the argument presented is more specific than claim language presented. 
The applicant argues that “the Hogbring disclosure of a cone made of "hardened" steel is not a disclosure of ultra-high strength steel, which is a term known to one of ordinary skill in the art.”
The examiner responds that based on the broadest reasonable interpretation, the hardened steel of Hogbring is ultra-high strength in comparison to softer steel (i.e. spring steel). Further, there is no disclosure of specific values in the specification to define the term “ultra-high strength steel.” 
The applicant argues that Anderson does not disclose a medium or high strength steel. 
The examiner responds that there is no disclosure of specific values in the specification to define “a medium or high strength steel.” Further, depending on a particular application, the selection of materials to change the strength of a steel component is a simple matter of design choice known to a Mechanical Engineer. The properties disclosed by Anderson is consistent with steel with good elongation and strength. Therefore, the disclosed steel tubing of Hogbring satisfies the limitation of an “medium of high strength steel.” 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617